Exhibit 10.49 LICENSE & ROYALTY AGREEMENT THIS LICENSE & ROYALTY AGREEMENT (this “Agreement”), dated as of the 23th day of August, 2007 (the “Effective Date”), is made and entered into by and between OLYMPUS-CYTORI, INC., a Delaware corporation, located at 3030 Callan Road, San Diego, CA 92121 (The "JVCo") and CYTORI THERAPEUTICS, INC.,a Delaware corporation, located at 3020 Callan Road, San Diego, CA 92121 ("Cytori"). (JVCo and Cytori may each be individually referred to herein as a “Party” and collectively as the “Parties”). RECITALS A.Cytori, JVCo and Olympus Corporation (“Olympus”) entered into a series of agreements in November 2005 creating a joint venture (collectively, the “Joint Venture Agreements”) dedicated to the commercial development, manufacture and sale of JVCo Licensed Products (as defined below) according to the terms of such agreements. B.Cytori is desirous of commercializing and marketing an earlier version of Cytori Licensed Product (as defined below) (e.g., CT-800) during the Term (as defined in Section 2.5 below) or until JVCo starts to sell its comparable “Licensed Product(s)” defined in the License/ Commercial Agreement dated November 4, 2005 by Cytori and JVCo (“JVCo Licensed Product(s)”). Each of the Parties hereto now recognizes that it would be beneficial to all Parties for Cytori to commercialize and market an earlier version of the Licensed Product than had been anticipated under the Joint Venture Agreements, and have determined that the appropriate licenses for Cytori to conduct such early commercialization should be granted to Cytori pursuant to all of the terms and conditions provided below. NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein contained, and for other good and valuable consideration, the receipt and adequacy of which are acknowledged, the Parties agree as follows: 1.DEFINITIONS 1.1 Defined Terms.As used in this Agreement, the capitalized terms set forth in this Section 1 shall have the following meanings: “Affiliate” means, as to any Party, any Person that, directly or indirectly, controls, or is controlled by, or is under common control with, such Party, where “control” (including, with its correlative meanings, “controlled by” and “under common control with”) means (a) the beneficial ownership of fifty percent (50%) or more of the outstanding voting securities of a Party, or (b) the possession, directly or indirectly, of the power to direct or cause the direction of management or policies of a Party, whether through the ownership of securities or partnership or other ownership interests, by contract or otherwise. “Agreement” shall have the meaning set forth in the Preamble. “Business Day” shall mean any day on which banking institutions are open in the United States, and excluding national holidays in Japan. “Cytori” shall have the meaning set forth in the Preamble. “Development Agreement” shall mean the License/ Joint Development Agreement dated November 4, 2005 by and among Cytori, Olympus and JVCo. 1 “Distributor Sale”shall mean the last sale of Cytori Licensed Product by Cytori or an Affiliate of Cytori to an unaffiliated third party who intends to resell the Cytori Licensed Product. “Effective Date” shall have the meaning set forth in the Preamble. "End-User Sale” means the last sale of Cytori Licensed Product within the control of Cytori, or an Affiliate of Cytori, to a Hospital or physician for use in such Hospital or Physicians facility. "Fully Burdened Cost of Sales” means all materials, labor and overhead costs as determined by Cytori’s accounting policies and procedures, including any costs associated with set-up and installation of the Cytori Licensed Products. “JVCo IP” or “Licensed IP” shall mean all Intellectual Property Rights today or hereafter owned by, licensed by or acquired by JVCo (other than JVCO trademarks and service marks) and useable or useful in the Licensed Field. “Licensed Field”shall mean the designing, developing, manufacturing, testing, importing, exporting, marketing, offering to sell, selling and servicing Cytori Licensed Products. “Cytori Licensed Product(s)”shall mean any automated devices (and related component parts), manufactured by Cytori (e.g., “CT-800)* The Cytori Celution System is a current example of a Cytori Licensed Product.
